OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the Bar at this Department in *1501982. He maintains that he has not actively practiced law since then.
Respondent was charged with professional misconduct, in violation of Code of Professional Responsibility DR 1-102 (22 NYCRR 1200.3), specifically, subdivision (A) (4) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation) and what is now subdivision (A) (8) (conduct adversely reflecting on his fitness to practice law). The charges stem from respondent’s unauthorized transfer of approximately $2 million from a real estate limited partnership, of which he was the general partner, to other business entities for the purpose of covering the latter’s income shortfalls. He claims to have lost everything in the stock market crash of 1987, and has been in debt ever since.
In 1996, this Court found respondent guilty of the charges and referred the matter back to petitioner for consideration of an appropriate sanction. Respondent has now submitted an affidavit of resignation from the Bar, acknowledging his inability to defend himself on the merits of these charges. He states, in accordance with section 603.11 of the Rules of this Court (22 NYCRR), that the resignation is submitted freely and voluntarily, without coercion or duress, and with full awareness of all its implications.
Petitioner recommends our acceptance of respondent’s resignation. Accordingly, respondent’s name should be stricken from the roll of attorneys authorized to practice law, effective immediately. .
Sullivan, J. P., Milonas, Wallach, Rubin and Mazzarelli, JJ., concur.
Resignation accepted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.